Name: Directive 2003/37/EC of the European Parliament and of the Council of 26Ã May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units and repealing Directive 74/150/EEC (Text with EEA relevance.)
 Type: Directive
 Subject Matter: means of agricultural production;  technology and technical regulations;  organisation of transport;  land transport
 Date Published: 2003-07-09

 Avis juridique important|32003L0037Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units and repealing Directive 74/150/EEC (Text with EEA relevance.) Official Journal L 171 , 09/07/2003 P. 0001 - 0080Directive 2003/37/EC of the European Parliament and of the Councilof 26 May 2003on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units and repealing Directive 74/150/EEC(Text with EEA relevance)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) In connection with the harmonisation of approval procedures, it has become essential to bring the provisions of Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors(4) into line with those of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(5) and those of Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two- or three-wheel motor vehicles(6).(2) Directive 74/150/EEC currently limits the scope of the Community type-approval procedure to wheeled agricultural or forestry tractors. It is therefore also essential to extend its scope to other categories of agricultural or forestry vehicles. This Directive is therefore a first step towards the regulation of other agricultural motorised vehicles.(3) Account should also be taken of the fact that an exemption procedure should be introduced for certain vehicles built in limited numbers, end-of-series vehicles, or those which take advantage of technical progress not covered by a separate directive.(4) This Directive being based on the principle of total harmonisation, the period before EC type-approval becomes compulsory should be long enough to allow the manufacturers of those vehicles to adjust to the new harmonised procedures.(5) As a result of Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement)(7), the various international regulations to which the Community has acceded must be complied with. Also, certain tests should be harmonised with those defined by the Organisation for Economic Cooperation and Development (OECD) codes.(6) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(8).(7) This Directive respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union as general principles of Community law.(8) Directive 74/150/EEC has been variously and substantially amended, and should therefore be recast in the interests of clarity and rationality,HAVE ADOPTED THIS DIRECTIVE:Article 1Scope1. This Directive applies to the type-approval of vehicles, whether built in one or more stages. It applies to vehicles defined in Article 2(d) having a maximum design speed of not less than 6 km/h.This Directive also applies to the EC type-approval of the systems, components and separate technical units intended for use on such vehicles.2. This Directive does not apply to:(a) approval of single vehicles;However, this procedure may apply to certain categories of vehicles which fall within the scope of this Directive and for which EC type-approval is obligatory;(b) machinery that has been specially designed for forestry use, such as skidders and forwarders as defined in standard ISO 6814:2000;(c) forestry machinery based on chassis for earthmoving equipment as defined in standard ISO 6165:2001;(d) interchangeable machinery that is fully raised from the ground when the vehicle to which it is attached is in use on a road.Article 2DefinitionsFor the purposes of this Directive:(a) "EC type-approval" means the procedure whereby a Member State certifies that a type of vehicle, system, component or separate technical unit satisfies the relevant technical requirements of this Directive; the EC type-approval of systems, components and separate technical units may also be referred to as "EC component type-approval";(b) "multi-stage EC type-approval" means the procedure whereby one or more Member States certify that, depending on the state of completion, an incomplete or completed vehicle type satisfies the relevant technical requirements of this Directive;(c) "approval of single vehicles" means the procedure whereby a Member State certifies that a vehicle approved individually satisfies the national requirements;(d) "vehicle" means any tractor, trailer or interchangeable towed machinery, whether complete, incomplete or completed, which is intended to be used in agriculture or forestry;(e) "vehicle category" means any set of vehicles which have identical design characteristics;(f) "type of vehicle" means vehicles of a particular category which do not differ in the essential respects referred to in Annex II, Chapter A; the different variants and versions of a type of vehicle set out in Annex II, Chapter A are permissible;(g) "base vehicle" means any incomplete vehicle, the vehicle identification number of which is retained during subsequent stages of the multi-stage EC type-approval process;(h) "incomplete vehicle" means any vehicle which still needs completion in at least one further stage in order to meet all the relevant requirements of this Directive;(i) "completed vehicle" means a vehicle resulting from the process of multi-stage EC type-approval which meets all the relevant requirements of this Directive;(j) "tractor" means any motorised, wheeled or tracked agricultural or forestry tractor having at least two axles and a maximum design speed of not less than 6 km/h, the main function of which lies in its tractive power and which has been especially designed to pull, push, carry and actuate certain interchangeable equipment designed to perform agricultural or forestry work, or to tow agricultural or forestry trailers; it may be adapted to carry a load in the context of agricultural or forestry work and/or may be equipped with passenger seats;(k) "trailer" means any towed agricultural or forestry trailer intended mainly to carry loads and designed to be towed by a tractor for agricultural or forestry purposes; trailers of which part of the load is borne by the drawing vehicle fall within this category; any vehicle coupled to a tractor and permanently incorporating an implement shall be assimilated to an agricultural or forestry trailer if the ratio of the technically permissible gross mass to the unladen mass of that vehicle is equal to or greater than 3,0 and if the vehicle has not been designed to process materials;(l) "interchangeable towed machinery" means any instrument used in agriculture or forestry which is designed to be towed by a tractor and changes or adds to its functions; it may include a load platform designed and constructed to receive any tools and appliances needed for those purposes, and to store temporarily any materials produced or needed during work; any vehicle intended to be towed by a tractor and permanently incorporating an implement or designed to process materials shall be considered interchangeable towed machinery if the ratio of the technically permissible gross mass to the unladen mass of that vehicle is less than 3,0;(m) "system" means a set of devices, combined to perform a specific function in a vehicle;(n) "component" means a device, intended to be part of a vehicle, which may be type-approved independently of a vehicle;(o) "separate technical unit" means a device, intended to be part of a vehicle, which may be type-approved separately but only in relation to one or more specified types of vehicles;(p) "manufacturer" means the natural or legal person who is responsible to the EC type-approval authority for all aspects of the type-approval process and for ensuring conformity of production, regardless of whether that person be directly involved in all stages of the construction of a vehicle, system, component or separate technical unit; the following are also considered to be manufacturers:(i) any natural or legal person who, for his own use, designs, has designed, manufactures or has manufactured a vehicle, system, component or separate technical unit;(ii) any natural or legal person who is responsible for ensuring compliance with this Directive at the time a vehicle, system, component or separate technical unit is placed on the market or enters into service;A manufacturer's representative is a natural or legal person established in the Community, duly appointed by the manufacturer to represent him vis-Ã -vis the competent authority and to act on his behalf, in the field of this Directive.In the following where reference is made to the term "manufacturer" it must be understood as a manufacturer or his representative.(q) "entry into service" means the first use for its intended purpose within the Community of any vehicle which requires no installation or adjustment by the manufacturer or a third party designated by him prior to its first use; the date it is registered or placed for the first time on the market shall be considered the date of entry into service;(r) "EC type-approval authority" means the authority in a Member State which is responsible for all aspects of the approval of a type of vehicle, system, component or separate technical unit, and which issues and, where appropriate, withdraws EC type-approvals, serves as the contact point for the EC type-approval authorities in the other Member States and checks the measures taken by the manufacturer in order to ensure product conformity;(s) "technical service" means the organisation or body that has been appointed as a testing laboratory to carry out tests or inspections on behalf of the EC type-approval authority in a Member State; this function may also be carried out by the EC type-approval authority itself;(t) "separate directives" means the directives listed in Annex II, Chapter B;(u) "EC type-approval certificate" means one of the forms appearing in Annex II, Chapter C, or the corresponding annex to a separate directive, setting out what information is to be supplied by the EC type-approval authority;(v) "information document" means one of the forms appearing in Annex I, or the corresponding annex to a separate directive, setting out what information is to be supplied by the applicant;(w) "information folder" means the complete folder or file containing, in particular, the data, drawings and photographs required as per Annex I and supplied by the applicant to the technical service or EC type-approval authority as required by the information document provided for in a separate directive or in this Directive;(x) "information package" means the information folder plus any test reports or other documents that the technical services or EC type-approval authority has added to the information folder while carrying out its tasks;(y) "index to the information package" means the document setting out the contents of the information package which has been suitably numbered or otherwise marked in order clearly to identify all pages;(z) "certificate of conformity" means the document set out in Annex III, delivered by the manufacturer, in order to certify that a particular vehicle, approved according to this Directive, complies with all applicable regulatory instruments at the time of its production and stating that it may be registered or put into service in all Member States without any additional inspection.Article 3Application for EC type-approval1. The manufacturer shall submit an application for vehicle EC type-approval to the approval authority of a Member State. It shall be accompanied by an information folder containing the information required by Annex I.With regard to the EC type-approval of systems, components and separate technical units, the information folder shall also be made available to the EC type-approval authority until EC type-approval is granted or refused.2. In the case of multi-stage EC type-approval, the information to be supplied shall consist of:(a) at stage one: those parts of the information folder and the EC type-approval certificates required for a complete vehicle which correspond to the state of completion of the base vehicle;(b) at the second and subsequent stages: those parts of the information folder and the EC type-approval certificates which are relevant to the current stage of construction and a copy of the EC type-approval certificate for the incomplete vehicle issued at the previous stage; in addition, the manufacturer shall supply a detailed list of the changes and additions which he has made to the incomplete vehicle.3. The manufacturer shall submit an application for EC type-approval of a system, component or separate technical unit to the EC type-approval authority in a Member State. It shall be accompanied by an information folder as required by the separate directive.4. Applications for EC type-approval of a type of vehicle, system, component or separate technical unit may be submitted to only a single Member State. A separate application shall be submitted for each type to be approved.Article 4The EC type-approval process1. Each Member State shall grant:(a) the EC type-approval to the vehicle types which conform to the particulars in the information folder and which, according to their category, meet the technical requirements of all the separate directives set out in Annex II, Chapter B;(b) the multi-stage EC type-approval to incomplete or completed base vehicles which conform to the particulars in the information folder and which meet the technical requirements of all the separate directives set out in Annex II, Chapter B;(c) system, component or separate technical unit EC type-approval to all types of systems, components or separate technical units which conform to the particulars in the information folder and which meet the technical requirements contained in the corresponding separate directive listed in Annex II, Chapter B.Where the system, component or separate technical unit to be approved fulfils its function or offers a specific feature only in conjunction with other parts of the vehicle, and where, for this reason, compliance with one or more requirements can be verified only when the system, component or separate technical unit to be approved operates in conjunction with other vehicle parts, whether real or simulated, the scope of the EC type-approval of the system, component or separate technical unit must be restricted accordingly.In this case, the EC type-approval certificate for such a system, component or separate technical unit shall indicate any restrictions on its use and any conditions for fitting it. Observance of these restrictions and conditions shall be verified at the time of EC type-approval of the vehicle.2. If a Member State finds that a vehicle, system, component or separate technical unit which complies with the provisions of paragraph 1 is nevertheless a serious risk to road safety, the environment or occupational safety, it may refuse to grant EC type-approval. It shall forthwith notify the other Member States and the Commission thereof, stating the reasons on which its decision is based.3. For each vehicle type in respect of which they have granted, refused to grant or withdrawn EC type-approval, the approval authority in each Member State shall send a copy of the EC type-approval certificate accompanied by the attachments specified in Chapter C of Annex II to the type-approval authorities in the other Member States within one month.4. Each month, the EC type-approval authority in each Member State shall send a list containing the particulars shown in Annex VI of the EC type-approvals for systems, components or separate technical units which it has granted, refused to grant or withdrawn during the month in question to the EC type-approval authorities in the other Member States.These authorities, on receiving an application from the EC type-approval authority in another Member State, shall immediately send it a copy of the EC type-approval certificate for the system, component or separate technical unit in question and/or an information package for each type of system, component or separate technical unit in respect of which it has issued, refused to issue or withdrawn EC type-approval.Article 5Amendments to EC type-approvals1. The Member State which has granted EC type-approval shall take the necessary measures to ensure that it is informed of any change in the particulars appearing in the information package.2. An application for amendment of an EC type-approval shall be submitted exclusively to the Member State which granted the initial EC type-approval.3. If, in the case of EC type-approval, any particulars appearing in the information package have changed, the EC type-approval authority in the Member State which granted the initial EC type-approval shall issue revised pages of the information package as necessary, marking each revised page to show clearly the nature of the change and the date of re-issue.A consolidated, updated version of the information package, accompanied by a detailed description of the amendment, shall also be considered to meet this requirement.4. Each time amended pages or a consolidated, updated version are issued, the index to the information package attached to the EC type-approval certificate shall also be amended to show the most recent dates of amendment, or the date of the consolidated, updated version.5. The amendment shall be considered to be an "extension" and the type-approval authority in the Member State which granted the initial EC type-approval shall issue a revised EC type-approval certificate bearing an extension number that clearly states the reason for the extension and its date of re-issue in the following cases:(a) if further inspections are required;(b) if any information in the EC type-approval certificate, with the exception of its attachments, has changed;(c) if the requirements of a separate directive which applied on the date from which first entry into service is prohibited have changed since the date which currently appears in the vehicle EC type-approval certificate.6. If the EC type-approval authority in the Member State which granted the initial EC type-approval finds that an amendment to an information package warrants further inspections or fresh tests or checks, it shall inform the manufacturer accordingly and shall issue the documents referred to in paragraphs 3, 4 and 5 only after carrying out tests or checks which have produced satisfactory results.Article 6Certificate of conformity and EC type-approval mark1. In his capacity as holder of a vehicle EC type-approval certificate, the manufacturer shall issue a certificate of conformity.This certificate, specimens of which are given in Annex III, shall accompany each vehicle, whether complete or incomplete, manufactured in conformity with the approved vehicle type.2. For purposes of vehicle taxation or registration, Member States may, after giving at least three months' notice to the Commission and the other Member States, require particulars not mentioned in Annex III to be added to the certificate of conformity, provided such particulars are explicitly stated in the information package or can be derived from it by a simple calculation.3. In his capacity as holder of an EC type-approval certificate for a system, component or separate technical unit, the manufacturer shall affix to each component or unit manufactured in conformity with the approved type the trade name or mark, the type and/or, if the separate directive so provides, the EC type-approval mark or number.4. In his capacity as holder of an EC type-approval certificate which, in accordance with Article 4(1)(c), includes restrictions on the use of the system, component or separate technical unit in question, the manufacturer shall provide with each system, component or separate technical unit detailed information on these restrictions and shall indicate any conditions for fitting it.Article 7Registration, sale and entry into service1. Each Member State shall register new type-approved vehicles, permit their sale or permit their entry into service on grounds relating to their construction and functioning only if they are accompanied by a valid certificate of conformity.Each Member State shall permit the sale of incomplete vehicles but may refuse their permanent registration and entry into service until such time as they are completed.2. Each Member State shall permit the sale or entry into service of systems, components or separate technical units only if these systems, components or separate technical units comply with the requirements of the corresponding separate directives and the requirements referred to in Article 6(3).Article 8Exemptions1. The requirements of Article 7(1) shall not apply to vehicles intended for use by the armed forces, civil protection, fire-fighting or public order services or to vehicles type-approved in accordance with paragraph 2 of this Article.2. Each Member State may, at the request of the manufacturer, exempt the vehicles referred to in Articles 9, 10 and 11 from one or more of the provisions of one or more of the separate directives.Every year, the Member States shall send the Commission and other Member States a list of the exemptions granted.Article 9Vehicles produced in small seriesFor vehicles produced in small series, the number of vehicles registered, offered for sale or put into service each year in each Member State shall be limited to the maximum number of units indicated in Annex V, Section A.Every year, the Member States shall send the Commission a list of the EC type-approvals of these vehicles. The Member State granting such an EC type-approval shall send a copy of the information documents and the EC type-approval certificate and all its attachments to the approval authorities in the other Member States designated by the manufacturer, stating the nature of the exemptions which have been granted. Within three months, these Member States shall decide whether they accept the EC type-approval for vehicles to be registered within their territory and, if so, for how many vehicles.Article 10End-of-series vehicles1. For end-of-series vehicles, Member States may, at the request of the manufacturer, within the quantitative limits set out in Annex V, Section B, and for the limited period specified in the third subparagraph, register and permit the sale or entry into service of new vehicles that conform to a type of vehicle the approval of which is no longer valid.The first subparagraph shall apply solely to vehicles which:(a) are on Community territory, and(b) are accompanied by a valid certificate of conformity issued when the EC type-approval of the vehicle in question was still valid, but which was not registered or placed in service before the said approval lost its validity.This option shall be restricted to a period of 24 months for complete vehicles and 30 months for completed vehicles from the date of expiry of the EC type-approval.2. In order to apply paragraph 1 to one or more types of vehicles in a specific category, their manufacturer must submit a request to the competent authorities in each Member State affected by the entry into service of that type of vehicle. The request must specify the technical and/or economic grounds on which it is based.Within three months, these Member States shall decide whether or not to authorise the registration of the type of vehicle in question in their territory, and if so for how many vehicles.Each Member State affected by the entry into service of these types of vehicles shall be responsible for ensuring that their manufacturer complies with Annex V, Section B.Article 11Incompatibility of vehicles, systems, components or separate technical unitsFor vehicles, systems, components or separate technical units designed in accordance with techniques or principles that are incompatible with one or more of the requirements of one or more of the separate directives:(a) a Member State may grant a provisional EC type-approval. In this case, it must, within one month, send a copy of the EC type-approval certificate and its attachments to the approval authorities in the other Member States and to the Commission. At the same time, it shall send the Commission a request for authorisation to grant EC type-approval under this Directive.That request must be accompanied by a file containing the following information:(i) the reasons for which the techniques or principles at issue make the vehicle, system, component or separate technical unit incompatible with the requirements of one or more of the relevant separate directives;(ii) a description of the safety, environmental protection or occupational safety issues raised and of the action taken;(iii) a description of the tests, together with their results, which show that the level of safety, environmental protection and occupational safety guaranteed is at least equivalent to that guaranteed by the requirements of one or more of the relevant separate directives;(b) within three months of receipt of the complete file, the Commission shall submit a draft decision to the committee referred to in Article 20(1). In accordance with the procedure referred to in Article 20(2), the Commission shall decide whether or not to authorise the Member State to grant an EC type-approval under this Directive.Only the request for an authorisation and the draft decision shall be sent to the Member States in their national language(s);(c) if the request is approved, the Member State may grant an EC type-approval under this Directive. In this case, the decision must also state whether restrictions are to be imposed on the validity of such EC type-approvals. In no case shall the period of validity of the EC type-approval be less than 36 months;(d) where the separate directives have been adapted to technical progress in such a way that the types of vehicles, systems, components or separate technical units approved under this Article comply with the amended directives, the Member States shall convert those EC type-approvals into EC type-approvals which comply with this Directive, allowing the time needed for the necessary changes to components or separate technical units, in particular, the removal of any references to restrictions or exemptions;(e) if the action needed to adapt the specific separate directives has not been taken, the validity of the EC type-approvals granted under this Article may be extended, at the request of the Member State having granted the EC type-approval, by means of another Commission decision;(f) an exemption granted for the first time under this Article can serve as a reference for the Committee referred to in Article 20(1) for further, identical requests.Article 12Equivalence1. Acting by a qualified majority on a proposal from the Commission, the Council may acknowledge equivalence between the conditions or provisions for EC type-approval of vehicles, systems, components and separate technical units established by this Directive together with the separate directives, and the procedures established by international regulations or regulations of third countries in the framework of multilateral agreements or bilateral agreements between the Community and third countries.2. The equivalence of EC type-approvals issued on the basis of the separate directives on motor vehicles as defined in Directive 70/156/EEC and set out in Annex II, Chapter B, Part II-A, to this Directive, is acknowledged.3. The equivalence of type-approvals issued on the basis of the UN/ECE regulations which are annexed to the revised 1958 Agreement set out in Annex II, Chapter B, Part II-B, to this Directive, is acknowledged.4. The equivalence of the test bulletins issued on the basis of the standardised OECD codes set out in Annex II, Chapter B, Part II-C, to this Directive is acknowledged as an alternative to the test reports drawn up under the separate directives.Article 13Arrangements to ensure conformity of production1. A Member State granting an EC type-approval shall take the measures referred to in Annex IV in relation to that approval to verify, where appropriate in cooperation with the EC type-approval authorities in the other Member States, that adequate arrangements have been made to ensure that the vehicles, systems, components or separate technical units produced conform to the approved type.2. A Member State which has granted an EC type-approval shall take the measures referred to in Annex IV in relation to that approval to verify, where appropriate in cooperation with the EC type-approval authorities in the other Member States, that the arrangements referred to in paragraph 1 continue to be adequate and that the vehicles, systems, components or separate technical units produced continue to conform to the approved type.Verification to ensure that products conform to the approved type shall be limited to the procedures set out in Section 2 of Annex IV.Article 14Obligation to provide informationThe competent EC type-approval authorities in the Member States shall inform each other within one month of any withdrawal of EC type-approval and of the reasons for any such measure.Article 15Safeguard clauses1. If a Member State establishes that vehicles, systems, components or separate technical units of a particular type pose a serious risk to road safety or occupational safety although they are accompanied by a valid certificate of conformity or are properly marked, it may, for a maximum period of six months, refuse to register such vehicles or prohibit the sale or entry into service in its territory of such vehicles, systems, components or separate technical units.It shall forthwith notify the other Member States and the Commission thereof, stating the reasons on which its decision is based.2. In the situations described in paragraph 1, the Commission shall enter into consultation with the parties concerned as soon as possible.Where, after such consultations, the Commission concludes:(a) that the measure is justified, it shall immediately inform the Member State which initiated the action and the other Member States;(b) that the measure is not justified, it shall immediately inform the Member State which initiated the action and the manufacturer.Where the decision described in paragraph 1 is justified because of a gap in one of the separate directives, the decision to maintain it shall be adopted in accordance with the procedure provided for in Article 20(2).Article 16Failure to conform to the approved type1. Failure to conform to the approved type occurs where deviations from the particulars in the EC type-approval certificate and/or the information package are found and where these deviations have not been authorised under Article 5(3) by the Member State which granted the EC type-approval.A vehicle is not to be considered to deviate from the approved type where the tolerances permitted by separate directives are met.2. If a Member State which has granted EC type-approval finds that vehicles, systems, components or separate technical units accompanied by a certificate of conformity or bearing an EC type-approval mark do not conform to the type it has approved, it shall take the necessary measures to ensure that the vehicles, systems, components or separate technical units produced conform to the approved type.The EC type-approval authority in that Member State shall inform those of the other Member States and the Commission of the measures taken, which may extend to withdrawal of EC type-approval.3. The authority responsible for EC type-approval of the vehicle shall ask the Member State which granted EC type-approval of the system, component, separate technical unit or incomplete vehicle to take the necessary action to ensure that the vehicles produced conform to the approved type in the case of:(a) EC vehicle type-approval where non-conformity of a vehicle arises exclusively from non-conformity of a system, component or separate technical unit, or(b) multi-stage EC type-approval where non-conformity of a completed vehicle arises exclusively from non-conformity of a system, component or separate technical unit forming part of the incomplete vehicle, or of the incomplete vehicle itself.It shall forthwith inform the Commission thereof, and paragraph 2 shall apply.Article 17Verification of non-conformityIf a Member State finds that vehicles, systems, components or separate technical units accompanied by an EC certificate of conformity or bearing an EC type-approval mark do not conform to the approved type, it may ask the Member State which granted the EC type-approval to verify that the vehicles, systems, components or separate technical units produced conform to the approved type.Such action shall be taken as soon as possible, and in any case within six months of the date of the request.Article 18Notification of decisions and legal remedies availableAll decisions refusing or withdrawing EC type-approval, refusing registration or prohibiting entry into service or sale taken pursuant to the provisions adopted in implementation of this Directive shall state the grounds on which they are based.All such decisions shall be notified to the party concerned who shall, at the same time, be informed of the remedies available to him under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies.Article 19Amendment of the Annexes to this Directive or of the separate directives1. The measures necessary for the implementation of this Directive relating to the subject-matter referred to below shall be adopted in accordance with the procedure set out in Article 20(2):(a) the changes needed to adapt the Annexes to this Directive, or(b) the changes needed to adapt the technical provisions of the separate directives, or(c) the introduction into the separate directives of provisions relating to the EC type-approval of separate technical units.2. If, pursuant to Decision 97/836/EC, new regulations or amendments to existing regulations which the Community has accepted are introduced, the Commission shall, as a result, adapt the Annexes to this Directive, in accordance with the procedure set out in Article 20(2).Article 20Committee1. The Commission shall be assisted by a committee.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The committee shall adopt its rules of procedure.Article 21Notification of the EC type-approval authorities and technical services1. The Member States shall notify the Commission and the other Member States of the names and addresses of:(a) the EC type-approval authorities and, where appropriate, the fields for which they are responsible, and(b) the technical services which they have appointed, specifying for which test procedures each of these bodies has been appointed.The technical services notified must meet the harmonised standard on the operation of testing laboratories (EN - ISO/IEC 17025:2000) subject to the following conditions:(i) a manufacturer may be appointed as a technical service only where this is expressly provided for by separate directives or alternative regulations;(ii) the use of outside equipment by a technical service, with the agreement of the EC type-approval authority, is authorised.2. A notified technical service shall be presumed to meet the harmonised standard referred to in paragraph 1(b).However, where appropriate, the Commission may ask the Member States to provide supporting evidence.3. Services in third countries may be notified as appointed technical services only where this is provided for in a bilateral or multilateral agreement between the Community and the third country in question.Article 22Implementation1. The Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2004 at the latest. They shall forthwith inform the Commission thereof.They shall apply these provisions from 1 July 2005.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the main provisions of national law which they adopt in the field covered by this Directive.Article 23Enforcement measures for the EC type-approval1. As regards vehicles belonging to categories T1, T2 and T3, Member States shall apply this Directive to:(a) new types of vehicles from 1 July 2005;(b) all new vehicles entered into service from 1 July 2009.2. For vehicle categories other than those referred to in paragraph 1, once all the separate Directives for a vehicle category as defined in Annex II are adopted, Member States shall apply this Directive:(a) three years after the date of entry into force of the last separate directive which must still be adopted for new types of vehicles;(b) six years after the date of entry into force of the last separate directive which must still be adopted for all vehicles entered into service.3. Member States may, at the request of the manufacturers, apply this Directive to new types of vehicle as from the dates of entry into force of all the related separate directives.Article 24Repeal1. Directive 74/150/EEC shall be repealed with effect from 1 July 2005.2. References to Directive 74/150/EEC shall be construed as references to this Directive and read in accordance with the correlation table set out in Annex VIII to this Directive.Article 25Entry into forceThis Directive shall enter into force on the day of its publication in the Official Journal of the European Union.Article 26AddresseesThis Directive is addressed to the Member States.Done at Brussels, 26 May 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentG. Drys(1) OJ C 151 E, 25.6.2002, p. 1.(2) OJ C 221, 17.9.2002, p. 5.(3) Opinion of the European Parliament of 9 April 2002 (not yet published in the Official Journal), Council Common Position of 16 December 2002 (OJ C 84 E, 8.4.2003, p. 1) and Decision of the European Parliament of 8 April 2003 (not yet published in the Official Journal).(4) OJ L 84, 28.3.1974, p. 10. Directive as last amended by Commission Directive 2001/3/EC (OJ L 28, 30.1.2001, p. 1).(5) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Commission Directive 2001/116/EC (OJ L 18, 21.1.2002, p. 1).(6) OJ L 225, 10.8.1992, p. 72. Directive as last amended by Directive 2000/7/EC of the European Parliament and of the Council (OJ L 106, 3.5.2000, p. 1).(7) OJ L 346, 17.12.1997, p. 78.(8) OJ L 184, 17.7.1999, p. 23.LIST OF ANNEXES>TABLE>ANNEX I(1)MODEL INFORMATION DOCUMENTS(All the information documents referred to in this Directive and in the separate directives shall consist solely of extracts from this exhaustive list and shall use its numbering system to the exclusion of all others.)The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.MODEL AExhaustive listModel A should be used in the absence of an EC type-approval certificate granted under a separate directive on the subject.0. GENERAL0.1. Make(s) (trade mark registered by the manufacturer): ...0.2. Type (specify any variants and versions): ...0.2.0. Situation in relation to finishing of the vehicle:for complete/completed/incomplete vehicle(2)In the case of a completed vehicle, specify the name and address of the previous manufacturer and the approval number of the incomplete or complete vehicle.0.2.1. Trade name(s) (where appropriate): ...0.3. Means of identification of type, if marked on the vehicle:0.3.1. Manufacturer's plate (location and method of affixing): ...0.3.2. Chassis identification number (location): ...0.4. Category of vehicle(3): ...0.5. Name and address of manufacturer: ...0.6. Location of and method of affixing statutory plates and inscriptions (photographs or drawings): ...0.7. Location of the EC type-approval mark on systems, components and separate technical units, and method of affixing it: ...0.8. Name(s) and address(es) of assembly plant(s): ...1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE(Attach 3/4 front and 3/4 rear photographs or drawings of a representative version, and a dimensioned drawing of the entire vehicle)1.1. Number of axles and wheels: ...1.1.1. Number and position of axles with twinned wheels (if applicable): ...1.1.2. Number and position of steered axles: ...1.1.3. Powered axles (number, position, interconnection): ...1.1.4. Braked axles (number, position): ...1.2. Position and arrangement of the engine: ...1.3. Position of the steering wheel: right/left/centre(4)1.4. Reversible driving position: yes/no(5)1.5. Chassis: backbone/chassis with side members/articulated chassis/other(6)1.6. Vehicle designed for on-road use on the: right/left(7)2. MASSES AND DIMENSIONS(8) (in kg and mm) (Refer to drawings where applicable)2.1. Unladen mass(es):2.1.1. Unladen mass(es) in running order(9)(serving as a reference point for the various separate directives) (including the roll-over protection structure, excluding optional accessories, but with coolant, lubricants, fuel, tools and driver)(10):- maximum: ...- minimum: ...2.1.1.1. Distribution of this (these) mass(es) among the axles and, in the case of a semi-trailer (or interchangeable towed machinery) or a centre-axle trailer (or interchangeable towed machinery), the load on the coupling point: ...2.2. Maximum mass(es) as declared by the manufacturer: ...2.2.1. Technically permissible maximum laden mass(es) of vehicle according to the tyre specification: ...2.2.2. Distribution of this (these) mass(es) among the axles and, in the case of a semi-trailer (or interchangeable towed machinery) or a centre-axle trailer (or interchangeable towed machinery), the load on the coupling point: ...2.2.3. Limits on the distribution of this (these) mass(es) among the axles (specify the minimum limits in percentages on the front axle and on the rear axle) and, in the case of a semi-trailer (or interchangeable towed machinery) or a centre-axle trailer (or interchangeable towed machinery), the load on the coupling point: ...2.2.3.1. Mass(es) and tyre(s):>TABLE>2.2.4. Payload(s)(11): ...2.3. Ballast masses (total weight, material, number of components): ...2.3.1. Distribution of this (these) mass(es) among the axles: ...2.4. Technically permissible towable mass(es) for the tractor in the case of:2.4.1. Drawbar trailer (interchangeable towed machinery): ...2.4.2. Semi-trailer (interchangeable towed machinery): ...2.4.3. Centre-axle trailer (interchangeable towed machinery): ...2.4.4. Total technically permissible mass(es) of the tractor-trailer combination (interchangeable towed machinery) (for each braking configuration of the trailer (interchangeable towed machinery): ...2.4.5. Maximum mass of the trailer (interchangeable towed machinery) which may be towed: ...2.4.6. Position of coupling point:2.4.6.1. Height above ground:2.4.6.1.1. Maximum height: ...2.4.6.1.2. Minimum height: ...2.4.6.2. Distance from the vertical plane passing through the axis of the rear axle: ...2.4.6.3. Maximum static vertical load/technically permissible mass on the coupling point:2.4.6.3.1. - of the tractor: ...2.4.6.3.2. - of the semi-trailer (interchangeable towed machinery) or the centre-axle trailer (interchangeable towed machinery): ...2.5. Wheelbase(12):2.5.1. For semi-trailers (interchangeable towed machinery):2.5.1.1. - distance between the coupling pin and the first rear axle: ...2.5.1.2. - distance between the coupling pin and the rear of the semi-trailer (interchangeable towed machinery): ...2.6. Maximum and minimum width of track of each axle (measured between the symmetry planes of the single or twin tyres normally fitted) (to be stated by the manufacturer)(13): ...2.7. Range of vehicle dimensions (overall and for on-road use):2.7.1. For chassis without bodywork:2.7.1.1. Length(14): ...2.7.1.1.1. Maximum permissible length for the completed vehicle: ...2.7.1.1.2. Minimum permissible length for the completed vehicle: ...2.7.1.2. Width(15): ...2.7.1.2.1. Maximum permissible width for the completed vehicle: ...2.7.1.2.2. Minimum permissible width for the completed vehicle: ...2.7.1.3. Height (in running order)(16) (for suspensions, if any, which are adjustable for height, state the normal running position): ...2.7.1.4. Forward overhang(17): ...2.7.1.4.1. Approach angle: ... degrees2.7.1.5. Rear overhang(18): ...2.7.1.5.1. Departure angle: ... degrees2.7.1.5.2. Minimum and maximum permissible overhang of the coupling point(19): ...2.7.1.6. Ground clearance(20):2.7.1.6.1. Between the axles: ...2.7.1.6.2. Under the front axle(s): ...2.7.1.6.3. Under the rear axle(s): ...2.7.1.7. Extreme permissible positions of the centre of gravity of the body and/or interior fittings and/or equipment and/or payload: ...2.7.2. For chassis with bodywork:2.7.2.1. Length(21): ...2.7.2.1.1. Length of the loading area: ...2.7.2.2. Width(22): ...2.7.2.3. Height (in running order)(23) (for suspensions, if any, which are adjustable for height, state the normal running position): ...2.7.2.4. Forward overhang(24): ...2.7.2.4.1. Approach angle: ... degrees2.7.2.5. Rear overhang(25): ...2.7.2.5.1. Departure angle: ... degrees2.7.2.5.2. Minimum and maximum permissible overhang of the coupling point(26): ...2.7.2.6. Ground clearance(27):2.7.2.6.1. Between the axles: ...2.7.2.6.2. Under the front axle(s): ...2.7.2.6.3. Under the rear axle(s): ...2.7.2.7. Ramp angle(28): ... degrees2.7.2.8. Extreme permissible positions of the centre of gravity of the payload (in the case of non-uniform load): ...3. ENGINE3.1. Part 1 - General3.1.1. Parent engine/engine type(29)(30)Manufacturer's registered trade mark(s): ...3.1.2. Type and commercial description of the parent engine and (where appropriate) of the family of engine(s)(31): ...3.1.3. Means of identification of type, if marked on the engine(s) and method of affixing it:3.1.3.1. Location, means of identification and method of affixing the engine type identification characters: ...3.1.3.2. Location and method of affixing the EC component type-approval number: ...3.1.4. Name and address of manufacturer: ...3.1.5. Address(es) of assembly plant(s): ...3.1.6. Operating principle:- spark/compression ignition(32)- direct/indirect injection(33)- two/four-stroke(34)3.1.7. Fuel:diesel/petrol/LPG/other(35)3.2. Part 2 - Engine typeEssential characteristics of the engine type3.2.1. Description of the compression ignition engine:3.2.1.1. Manufacturer: ...3.2.1.2. Type of engine fitted by the manufacturer: ...3.2.1.3. Two/four-stroke(36)3.2.1.4. Bore: ... mm3.2.1.5. Stroke: ... mm3.2.1.6. Number and arrangement of cylinders: ...3.2.1.7. Cylinder capacity: ... cm33.2.1.8. Engine rating: ... min-13.2.1.9. Maximum torque: ... min-13.2.1.10. Compression ratio(37): ...3.2.1.11. Combustion system: ...3.2.1.12. Drawing(s) of combustion chamber and piston crown: ...3.2.1.13. Minimum cross-section of inlet and exhaust pipes: ...3.2.1.14. Cooling system:3.2.1.14.1. Liquid:3.2.1.14.1.1. Type of liquid: ...3.2.1.14.1.2. Circulation pump(s): with/without(38)3.2.1.14.1.3. Characteristics or make(s) and type(s) (if applicable): ...3.2.1.14.1.4. Drive ratio(s) (if applicable): ...3.2.1.14.2. Air:3.2.1.14.2.1. Blower: with/without(39)3.2.1.14.2.2. Characteristics or make(s) and type(s) (if applicable): ...3.2.1.14.2.3. Drive ratio(s) (if applicable): ...3.2.1.15. Temperature authorised by the manufacturer:3.2.1.15.1. Liquid cooling: maximum temperature at outlet: ... K3.2.1.15.2. Air cooling: reference point ...Maximum temperature at reference point: ... K3.2.1.15.3. Maximum air supply temperature at the egress point of the inlet intercooler (where applicable): ... K3.2.1.15.4. Maximum temperature of exhaust gases in the exhaust pipes adjacent to the outlet flanges of the exhaust manifold: ... K3.2.1.15.5. Temperature of the lubricant: min.: ... K, max.: ... K3.2.1.16. Supercharger: with/without(40)3.2.1.16.1. Make: ...3.2.1.16.2. Type: ...3.2.1.16.3. Description of the system (e.g. maximum pressure, discharge valve, where applicable): ...3.2.1.16.4. Intercooler: with/without(41)3.2.1.17. Inlet system: maximum permissible inlet depression at rated engine power under full engine load: ... kPa3.2.1.18. Exhaust system: maximum permissible back pressure at rated engine power under full engine load: ... kPa3.2.2. Additional anti-pollution devices (if any, and if not covered by another heading)Description and/or diagrams: ...3.2.3. Fuel feed:3.2.3.1. Feed pumpPressure(42) ... kPa or characteristic diagram:3.2.3.2. Injection system:3.2.3.2.1. Pump:3.2.3.2.1.1. Make(s): ...3.2.3.2.1.2. Type(s): ...3.2.3.2.1.3. Delivery: ... mm3(43) per injection or per cycle at a rated pump speed of: ... min-1 (rated) and of: ... min-1 (maximum torque) respectively, or diagram.Indicate method used: on engine/on test bench(44)3.2.3.2.1.4. Injection advance:3.2.3.2.1.4.1. Injection advance curve(45): ...3.2.3.2.1.4.2. Timing(46): ...3.2.3.2.2. Injection piping:3.2.3.2.2.1. Length(s): ... mm3.2.3.2.2.2. Internal diameter: ... mm3.2.3.2.3. Injector(s):3.2.3.2.3.1. Make(s): ...3.2.3.2.3.2. Type(s): ...3.2.3.2.3.3. Starting pressure(47): ... kPa, or diagram(48)3.2.3.2.4. Governor:3.2.3.2.4.1. Make(s): ...3.2.3.2.4.2. Type(s): ...3.2.3.2.4.3. Cut-off initiation speed under full load(49): ... min-13.2.3.2.4.4. Maximum no-load speed(50): ... min-13.2.3.2.4.5. Idling speed(51): ... min-13.2.3.3. Cold-start system:3.2.3.3.1. Make(s): ...3.2.3.3.2. Type(s): ...3.2.3.3.3. Description: ...3.2.4. Valve timing:3.2.4.1. Maximum valve lift and opening and closing angles in relation to top dead centre or equivalent characteristics: ...3.2.4.2. Reference clearances and/or setting range(52): ...3.2.5. Electronic control functionsIf the engine has electronic control functions, relevant performance data must be provided: ...3.2.5.1. Make: ...3.2.5.2. Type: ...3.2.5.3. Component number: ...3.2.5.4. Location of electronic control unit:3.2.5.4.1. Components detected: ...3.2.5.4.2. Components controlled: ...3.3. Part 3 - Compression ignition engine familyEssential characteristics of engine family3.3.1. List of engine types making up the family:3.3.1.1. Name of engine family: ...3.3.1.2. Specifications of engine types within the family:>TABLE>3.4. Part 4 - Engine type within the familyEssential characteristics of the family's parent engine(53)3.4.1. Description of the compression ignition engine:3.4.1.1. Manufacturer: ...3.4.1.2. Type of engine fitted by the manufacturer: ...3.4.1.3. Two/four-stroke(54)3.4.1.4. Bore: ... mm3.4.1.5. Stroke: ... mm3.4.1.6. Number and arrangement of cylinders: ...3.4.1.7. Cylinder capacity: ... cm33.4.1.8. Engine rating: ... min-13.4.1.9. Maximum torque: ... min-13.4.1.10. Compression ratio(55): ...3.4.1.11. Combustion system: ...3.4.1.12. Drawing(s) of combustion chamber and piston crown:3.4.1.13. Minimum cross-section of inlet and exhaust pipes: ...3.4.1.14. Cooling system:3.4.1.14.1. Liquid:3.4.1.14.1.1. Type of liquid: ...3.4.1.14.1.2. Circulation pump(s): with/without(56)3.4.1.14.1.3. Characteristics or make(s) and type(s) (if applicable): ...3.4.1.14.1.4. Drive ratio(s) (if applicable): ...3.4.1.14.2. Air:3.4.1.14.2.1. Blower: with/without(57)3.4.1.14.2.2. Characteristics or make(s) and type(s) (if applicable): ...3.4.1.14.2.3. Drive ratio(s) (if applicable): ...3.4.1.15. Temperature authorised by the manufacturer:3.4.1.15.1. Liquid cooling: maximum temperature at outlet: ... K3.4.1.15.2. Air cooling: reference point ...Maximum temperature at reference point: ... K3.4.1.15.3. Maximum air supply temperature at the egress point of the inlet intercooler (where applicable): ... K3.4.1.15.4. Maximum temperature of exhaust gases in the exhaust pipes adjacent to the outlet flanges of the exhaust manifold: ... K3.4.1.15.5. Temperature of the lubricant: min.: ... K, max.: ... K3.4.1.16. Supercharger: with/without(58)3.4.1.16.1. Make: ...3.4.1.16.2. Type: ...3.4.1.16.3. Description of the system (e.g. maximum pressure, discharge valve, where applicable): ...3.4.1.16.4. Intercooler: with/without(59)3.4.1.17. Inlet system: maximum permissible inlet depression at rated engine power under full engine load: ... kPa3.4.1.18. Exhaust system: maximum permissible back pressure at rated engine power under full engine load: ... kPa3.4.2. Additional anti-pollution devices (if any, and if not covered by another heading)Description and/or(60) diagram(s): ...3.4.3. Fuel feed:3.4.3.1. Feed pumpPressure(61) ... kPa or characteristic diagram:3.4.3.2. Injection system:3.4.3.2.1. Pump:3.4.3.2.1.1. Make(s): ...3.4.3.2.1.2. Type(s): ...3.4.3.2.1.3. Delivery: ... mm3(62) per injection or per cycle at a rated pump speed of: ... min-1 (rated) and of: ... min-1 (maximum torque) respectively, or diagram.Indicate method used: on engine/on test bench(63)3.4.3.2.1.4. Injection advance:3.4.3.2.1.4.1. Injection advance curve(64): ...3.4.3.2.1.4.2. Timing(65): ...3.4.3.2.2. Injection piping:3.4.3.2.2.1. Length(s): ... mm3.4.3.2.2.2. Internal diameter: ... mm3.4.3.2.3. Injector(s):3.4.3.2.3.1. Make(s): ...3.4.3.2.3.2. Type(s): ...3.4.3.2.3.3. Starting pressure(66) or diagram: ...3.4.3.2.4. Governor:3.4.3.2.4.1. Make(s): ...3.4.3.2.4.2. Type(s): ...3.4.3.2.4.3. Cut-off initiation speed under full load(67) ... min-13.4.3.2.4.4. Maximum no-load speed(68) ... min-13.4.3.2.4.5. Idling speed(69): ... min-13.4.3.3. Cold-start system:3.4.3.3.1. Make(s): ...3.4.3.3.2. Type(s): ...3.4.3.3.3. Description: ...3.4.4. Valve timing:3.4.4.1. Maximum valve lift and opening and closing angles in relation to top dead centre or equivalent characteristics: ...3.4.4.2. Reference clearances and/or setting range(70): ...3.4.5. Electronic control functionsIf the engine has electronic control functions, information concerning their performance must be supplied, and in particular:3.4.5.1. Make: ...3.4.5.2. Type: ...3.4.5.3. Component number: ...3.4.5.4. Location of electronic control unit:3.4.5.4.1. Components detected: ...3.4.5.4.2. Components controlled: ...3.5. Fuel tank(s):3.5.1. Number, capacity, materials: ...3.5.2. Drawing, photograph or description clearly indicating the position of the tank(s): ...3.5.3. Reserve fuel tank(s):3.5.3.1. Number, capacity, materials: ...3.5.3.2. Drawing, photograph or description clearly indicating the position of the tank(s): ...3.6. Nominal engine power: ... kw, at ... min-1 at standard setting (in accordance with Directive 97/68/EC)3.6.1. Optional: Power at the power take-off (PTO), if any, at the rated speed(s) (in accordance with OECD Code 1 or 2 or ISO 789-1:1990)>TABLE>3.7. Maximum torque: ... Nm, at ... min-1 (according to Directive 97/68/EC)3.8. Other traction engines or motors (spark ignition, etc.), or combinations thereof (characteristics of components): ...3.9. Air filter:3.9.1. Make(s): ...3.9.2. Type(s): ...3.9.3. Average depression at maximum power: ... kPa3.10. Exhaust system:3.10.1. Description and diagrams: ...3.10.2. Make(s): ...3.10.3. Type(s): ...3.11. Electrical system:3.11.1. Rated voltage, positive/negative earth(71): ... V3.11.2. Generator:3.11.2.1. Type: ...3.11.2.2. Rated power: ... VA4. TRANSMISSION(72)4.1. Diagram of the transmission system: ...4.2. Type (mechanical, hydraulic, electric, etc.): ...4.2.1. Brief description of the electrical/electronic components (if any) ...4.3. Engine flywheel moment of inertia: ...4.3.1. Additional moment of inertia if no gear is engaged: ...4.4. Clutch (type) (if any): ...4.4.1. Maximum torque conversion (if any): ...4.5. Gearbox (type, direct engagement, method of control) (if any)4.6. Gear ratios (if any), with or without transfer box(73)>TABLE>4.6.1. Maximum dimensions of tyres on powered axles: ...4.7. Calculated maximum tractor design speed in top gear (show factors used in calculation)(74): ... km/h4.7.1. Measured maximum speed: ... km/h4.8. Actual forward movement of powered wheels corresponding to one complete revolution: ...4.9. Speed governor: yes/no(75)4.9.1. Description: ...4.10. Speedometer, tachometer and hour meter (if fitted)4.10.1. Speedometer (if fitted)4.10.1.1. Method of operation and description of drive mechanism: ...4.10.1.2. Instrument constant: ...4.10.1.3. Measuring mechanism tolerance: ...4.10.1.4. Overall transmission ratio: ...4.10.1.5. Design of the instrument dial or of the other forms of read-out: ...4.10.1.6. Brief description of the electrical/electronic components: ...4.10.2. Tachometer and hour metre (if fitted): yes/no(76)4.11. Differential lock (if fitted): yes/no(77)4.12. Power take-off(s) (revolutions per minute and ratio of this figure to that of the engine) (number, type and position)4.12.1. - main power take-off(s): ...4.12.2. - other(s): ...4.12.3. Power take-off guard(s) (description, dimensions, drawings, photographs): ...4.13. Protection of engine parts, projecting parts and wheels (descriptions, drawings, sketches, photos):4.13.1. Single surface protection: ...4.13.2. Multi-surface protection: ...4.13.3. Protection by total encapsulation: ...4.14. Brief description of the electrical/electronic components (if any): ...5. AXLES5.1. Description of each axle: ...5.2. Make (where appropriate): ...5.3. Type (where appropriate): ...6. SUSPENSION (where appropriate)6.1. Extreme (maximum-minimum) tyre/wheel combinations (if any) (dimensions, characteristics, inflation pressure for road use, maximum permissible load, wheel dimensions and front/rear combinations): ...6.2. Type of suspension (if fitted) for each axle or wheel: ...6.2.1. Level adjustment: yes/no/optional(78)6.2.2. Brief description of the electrical/electronic components (if any): ...6.3. Other devices (if any): ...7. STEERING (descriptive diagram)7.1. Steering category: manual/power-assisted/servo steering(79)7.1.1. Reversible driving position (description): ...7.2. Transmission and control7.2.1. Type of steering transmission (specify for front and rear, if applicable): ...7.2.2. Linkage to the wheels (including other than mechanical means; specify for front and rear, if applicable): ...7.2.2.1. Brief description of the electrical/electronic components (if any): ...7.2.3. Method of power assistance, if any: ...7.2.3.1. Method and diagram of operation, make(s) and type(s): ...7.2.4. Diagram of the steering equipment as a whole, showing the position on the vehicle of the various devices influencing its steering behaviour: ...7.2.5. Schematic diagram(s) of the steering control(s): ...7.2.6. Range and method of adjustment, if any, of the steering control: ...7.3. Maximum turning angle of the wheels (if fitted):7.3.1. To the right: ... degrees Number of steering wheel turns: ...7.3.2. To the left: ... degrees Number of steering wheel turns: ...7.4. Minimum turning circle (without braking)(80)7.4.1. To the right: ... mm7.4.2. To the left: ... mm7.5. Method of adjustment of the steering control (where applicable): ...7.6. Brief description of the electrical/electronic components (if any): ...8. BRAKES (overall sketch and operating sketch)(81)8.1. Service braking system: ...8.2. Secondary braking system (if fitted): ...8.3. Parking brake: ...8.4. Any additional braking device(s) (and especially retarders): ...8.5. For vehicles with anti-lock brake systems, description of system operation (including any electronic parts), electric block diagram, hydraulic or pneumatic circuit plan: ...8.6. List of braking-system components, properly identified: ...8.7. Dimensions of the largest permissible tyres on the braked axles: ...8.8. Calculation for the braking system (determination of the ratio of the total braking forces at the circumference of the wheels to the force applied to the braking control): ...8.9. Locking of left and right braking controls: ...8.10. External energy source(s) (if any) (characteristics, capacity of energy reservoirs, maximum and minimum pressure, pressure gauge and minimum-pressure warning device on the dashboard, vacuum reservoirs and supply valve, supply compressors, compliance with provisions regarding pressure equipment): ...8.11. Vehicles fitted with trailer braking devices8.11.1. Trailer-brake actuating device (description, characteristics): ...8.11.2. Mechanical/hydraulic/pneumatic coupling(82)8.11.3. Connectors, couplings, safety devices (description, drawing, sketch): ...8.11.4. Single- or two-line connections(83)8.11.4.1. Supply overpressure (1 line): ... kPa8.11.4.2. Supply overpressure (2 line): ... kPa9. FIELD OF VISION, GLAZING, WINDSCREEN WIPERS AND REAR-VIEW MIRRORS9.1. Field of vision9.1.1. Drawing(s) or photograph(s) showing the position of parts in the forward field of vision: ...9.2. Glazing9.2.1. Data for quick identification of reference point: ...9.2.2. Windscreen(s)9.2.2.1. Material(s) used: ...9.2.2.2. Method of fitting: ...9.2.2.3. Rake angle(s): ... degrees9.2.2.4. EC component type-approval mark(s): ...9.2.2.5. Windscreen accessories and their location and concise description of any electrical/electronic components: ...9.2.3. Other window(s)9.2.3.1. Position(s): ...9.2.3.2. Material(s) used: ...9.2.3.3. EC component type-approval mark(s): ...9.2.3.4. Brief description of the electrical/electronic components (if fitted) of the side-window operating mechanism: ...9.3. Windscreen wipers: yes/no(84) (description, number, frequency of operation): ...9.4. Rear-view mirror(s)9.4.1. Class(es): ...9.4.2. EC component type-approval mark(s): ...9.4.3. Position(s) in relation to vehicle structure (drawings): ...9.4.4. Fixing method(s): ...9.4.5. Optional equipment that might restrict the field of vision to the rear: ...9.4.6. Brief description of the electrical/electronic components (if fitted) of the adjusting system: ...9.5. Defrosting and demisting9.5.1. Technical description: ...10. ROLL-OVER PROTECTIVE STRUCTURES, WEATHER PROTECTION, SEATS, LOAD PLATFORMS10.1. ROPS (dimensioned drawings, photographs (where appropriate), description)10.1.1. Frame(s):10.1.1.0. Presence: yes/no(85)10.1.1.1. Trade-mark(s): ...10.1.1.2. EC component type-approval mark(s): ...10.1.1.3. Internal and external dimensions: ...10.1.1.4. Material(s) and method of construction: ...10.1.2. Cab(s)10.1.2.0. Presence: yes/no(86)10.1.2.1. Trade-mark(s): ...10.1.2.2. EC component type-approval mark(s): ...10.1.2.3. Doors (number, dimensions, direction of opening, latches and hinges): ...10.1.2.4. Windows and emergency exit(s) (number, dimensions, positions): ...10.1.2.5. Other weather protection arrangements (description): ...10.1.2.6. Internal and external dimensions: ...10.1.3. Roll bar(s) mounted at front/rear(87), fold-down or not(88)10.1.3.0. Presence: yes/no(89)10.1.3.1. Description (position, fixing, etc.): ...10.1.3.2. Trade mark(s) or name(s): ...10.1.3.3. EC component type-approval mark(s): ...10.1.3.4. Dimensions: ...10.1.3.5. Material(s) and method of construction: ...10.2. Operating space and access to driving cab (description, characteristics, dimensioned drawings): ...10.3. Seats and footrests10.3.1. Driving seat(s) (drawings, photographs, description) ...10.3.1.1. Trade mark(s) or name(s): ...10.3.1.2. EC component type-approval mark(s): ...10.3.1.3. Seat type category: category A class I/II/III, category B(90):10.3.1.4. Position and main characteristics: ...10.3.1.5. Adjustment system: ...10.3.1.6. Displacement and locking system: ...10.3.2. Passenger seats (number, dimensions, position and characteristics): ...10.3.3. Foot rests (number, dimensions and positions): ...10.4. Load platform10.4.1. Dimensions: ... mm10.4.2. Position: ...10.4.3. Technically permissible load: ... kg10.4.4. Distribution of load among the axles: ... kg10.5. Suppression of radio interference10.5.1. Description and drawings/photographs of the shapes and constituent materials of the part of the body forming the engine compartment and adjacent parts of the passenger compartment: ...10.5.2. Drawings or photographs of the position of the metal components housed in the engine compartment (e.g. heating appliances, spare wheel, air filter, steering mechanism, etc.): ...10.5.3. Table and drawing of radio interference control equipment: ...10.5.4. Particulars of the nominal value of the direct current resistances, and in the case of resistive ignition cables, of their nominal resistance per metre: ...11. LIGHTING AND LIGHT-SIGNALLING DEVICES (dimensioned sketches of the exterior of the vehicle showing the position of the illuminating surface of all devices; number, wiring, EC type-approval mark and colour of lights)11.1. Compulsory devices11.1.1. Dipped-beam headlamps: ...11.1.2. Front position (side) lamps: ...11.1.3. Rear position lamps: ...11.1.4. Direction indicator lamps:- front: ...- rear: ...- side: ...11.1.5. Rear reflex reflectors: ...11.1.6. Rear registration plate lamps: ...11.1.7. Stop lamps: ...11.1.8. Hazard-warning device: ...11.2. Optional devices:11.2.1. Main-beam headlamps: ...11.2.2. Front fog lamps: ...11.2.3. Rear fog lamps: ...11.2.4. Reversing lamps: ...11.2.5. Work lamps: ...11.2.6. Parking lamps: ...11.2.7. End-outline marker lamps: ...11.2.8. Warning light(s) for trailer direction indicator lamps: ...11.3. A brief description of electrical/electronic components other than lamps (if any) ...12. MISCELLANEOUS12.1. Audible warning device(s) (position): ...12.1.1. EC component type-approval mark(s): ...12.2. Mechanical couplings between tractor and towed vehicles12.2.1. Type(s) of coupling: ...12.2.2. Trade-mark(s): ...12.2.3. EC component type-approval mark(s): ...12.2.4. Device designed for a maximum horizontal load of ... kg; and for a maximum vertical load (if any) of ... kg(91)12.3. Hydraulic lift - three-point coupling: yes/no(92)12.4. Power connection for lighting and light-signalling devices on trailer (description): ...12.5. Installation, location, functioning and marking of controls (description, photographs or diagrams): ...12.6. Location of rear registration plate (shape and dimensions): ...12.7. Front coupling device (dimensioned drawing): ...12.8. Description of the on-board electronics used for the operation and control of the vehicle-mounted or towed implements: ...MODEL BSimplified information document for the purposes ofvehicle EC type-approvalPART IModel B is to be used where one or more EC type-approval or EC component type-approval certificates issued pursuant to separate directives are available.The numbers of the relevant EC type-approval or EC component type-approval certificates must be given in the table in Part III.The information referred to in Annex III (certificate of conformity) must be provided for each of chapters 1-12 below and for each type/variant/version of vehicle.Where no EC type-approval or EC component type-approval certificate issued pursuant to a separate directive is available, the information referred to in model A of the information document must also be provided for the corresponding chapters.>TABLE>PART IITable summarising the authorised combinations in the various versions of the Part I components, for which there are multiple entries. Each entry for each of these components is to receive a letter which will identify the entry or entries in the table concerning a specific component or components that can apply to a specific version.A separate table is to be drawn up for each variant of the type.Multiple entries subject to no restriction as regards their combination within a variant shall be entered in the "All versions" column.>TABLE>This information may be presented in an alternative format or layout so long as the original purpose is fulfilled.Each variant and version shall be identified by a numerical or alphanumerical code, which must also be entered on the certificate of conformity (Annex III) of the vehicle concerned.PART IIIEC type-approval numbers relating to the separate directivesSupply the information requested below on the aspects(93) applying to the vehicle.For the purposes of EC type-approval, all the type-approval or EC component type-approval certificates concerned (together with their annexes) must be included and presented to the approval authorities.>TABLE>Signature: ...Position within organisation: ...Date: ...(1) If a part has been type-approved that part need not be described if reference is made to such approval. Likewise the description is not needed for all components whose structural characteristics are clearly illustrated by the diagrams or sketches attached to the document. State the numbers of the corresponding annexes for each heading where photographs or drawings must be attached.(2) Delete if not applicable.(3) Classification according to the definitions set out in Annex II, Chapter A, to Directive 2003/37/EC.(4) Delete if not applicable.(5) Delete if not applicable.(6) Delete if not applicable.(7) Delete if not applicable.(8) Standards ISO 612:1978 and 1176:1990.(9) The information requested should be supplied for all possible variants.(10) The mass of the driver shall be assumed to be 75 kg.(11) The information requested should be supplied for all possible variants.(12) Standard ISO 612/-6.4:1978.(13) Standard ISO 4004:1983.(14) Standard ISO 612/-6.1:1978.(15) Standard ISO 612/-6.2:1978.(16) Standard ISO 612/-6.3:1978.(17) Standard ISO 612/-6.6:1978.(18) Standard ISO 612/-6.7:1978.(19) Standard ISO 612/-6.7:1978.(20) Standard ISO 612/-8:1978.(21) Standard ISO 612/-6.1:1978.(22) Standard ISO 612/-6.2:1978.(23) Standard ISO 612/-6.3:1978.(24) Standard ISO 612/-6.6:1978.(25) Standard ISO 612/-6.7:1978.(26) Standard ISO 612/-6.7:1978.(27) Standard ISO 612/-8:1978.(28) Standard ISO 612/-9:1978.(29) Delete if not applicable.(30) In the case of applications involving more than one parent engine, a separate form should be submitted for each one.(31) Delete if not applicable.(32) Delete if not applicable.(33) Delete if not applicable.(34) Delete if not applicable.(35) Delete if not applicable.(36) Delete if not applicable.(37) Give the tolerance.(38) Delete if not applicable.(39) Delete if not applicable.(40) Delete if not applicable.(41) Delete if not applicable.(42) Give the tolerance.(43) Give the tolerance.(44) Delete if not applicable.(45) Give the tolerance.(46) Give the tolerance.(47) Give the tolerance.(48) Delete if not applicable.(49) Give the tolerance.(50) Give the tolerance.(51) Give the tolerance.(52) Delete if not applicable.(53) In the case of applications involving more than one parent engine, a separate form should be submitted for each one.(54) Delete if not applicable.(55) Give the tolerance.(56) Delete if not applicable.(57) Delete if not applicable.(58) Delete if not applicable.(59) Delete if not applicable.(60) Delete if not applicable.(61) Give the tolerance.(62) Give the tolerance.(63) Delete if not applicable.(64) Give the tolerance.(65) Give the tolerance.(66) Give the tolerance.(67) Give the tolerance.(68) Give the tolerance.(69) Give the tolerance.(70) Delete if not applicable.(71) Delete if not applicable.(72) The information requested should be supplied for all possible variants.(73) A 5 % tolerance is permitted. This provision must be based on a measured speed not exceeding 43 km/h, including the tolerance of 3 km/h (cf. Directive 98/89/EC).(74) A 5 % tolerance is permitted. This provision must be based on a measured speed not exceeding 43 km/h, including the tolerance of 3 km/h (cf. Directive 98/89/EC).(75) Delete if not applicable.(76) Delete if not applicable.(77) Delete if not applicable.(78) Delete if not applicable.(79) Delete if not applicable.(80) Standard ISO 789-3:1993.(81) The following particulars are to be given for each braking device:type and character of brakes (dimensioned sketch) (drums or discs, etc., braked wheels, transmission to those wheels, friction surfaces, their properties and effective areas, radius of drums, shoes or discs, weight of drums and adjustment devices),transmission and control (attach diagram) (construction, adjustment, lever ratios, accessibility of control and its position, ratchet controls in the case of mechanical transmission, characteristics of the main parts of the transmission, control cylinders and pistons, brake cylinders).(82) Delete if not applicable.(83) Delete if not applicable.(84) Delete if not applicable.(85) Delete if not applicable.(86) Delete if not applicable.(87) Delete if not applicable.(88) Delete if not applicable.(89) Delete if not applicable.(90) Delete if not applicable.(91) Values in respect of the mechanical strength of the coupling device.(92) Delete if not applicable.(93) Information which appears on the relevant installation approval certificate need not be repeated here.ANNEX IICHAPTER ADefinition of vehicle categories and vehicle typesA. The vehicle categories are defined as follows:1. Category T: Wheeled tractors- Category T1: wheeled tractors with a maximum design speed of not more than 40 km/h, with the closest axle to the driver(1) having a minimum track width of not less than 1150 mm, with an unladen mass, in running order, of more than 600 kg, and with a ground clearance of not more than 1000 mm.- Category T2: wheeled tractors with a maximum design speed of not more than 40 km/h, with a minimum track width of less than 1150 mm, with an unladen mass, in running order, of more than 600 kg and with a ground clearance of not more than 600 mm. However, where the height of the centre of gravity of the tractor(2) (measured in relation to the ground) divided by the average minimum track for each axle exceeds 0,90, the maximum design speed is restricted to 30 km/h.- Category T3: wheeled tractors with a maximum design speed of not more than 40 km/h, and with an unladen mass, in running order, of not more than 600 kg.- Category T4: special purpose wheeled tractors with a maximum design speed of not more than 40 km/h (as defined in Appendix 1).- Category T5: wheeled tractors with a maximum design speed of more than 40 km/h.2. Category C: Track-laying tractorsTrack-laying tractors that are propelled and steered by endless tracks and whose categories C1 to C5 are defined by analogy with categories T1 to T5.3. Category R: Trailers- Category R1: trailers, the sum of the technically permissible masses per axle of which does not exceed 1500 kg.- Category R2: trailers, the sum of the technically permissible masses per axle of which exceeds 1500 kg but does not exceed 3500 kg.- Category R3: trailers, the sum of the technically permissible masses per axle of which exceeds 3500 kg but does not exceed 21000 kg.- Category R4: trailers, the sum of the technically permissible masses per axle of which exceeds 21000 kg.Each trailer category also includes an "a" or "b" index, according to its design speed:- "a" for trailers with a maximum design speed below or equal to 40 km/h,- "b" for trailers with a maximum design speed above 40 km/h.Example: Rb3 is a category of trailers for which the sum of the technically permissible masses per axle exceeds 3500 kg but does not exceed 21000 kg, and which are designed to be towed by a tractor in category T5.4. Category S: Interchangeable towed machinery- Category S1: Interchangeable towed machinery intended for agricultural or forestry use, the sum of the technically permissible masses per axle of which does not exceed 3500 kg.- Category S2: Interchangeable towed machinery intended for agricultural or forestry use, the sum of the technically permissible masses per axle of which exceeds 3500 kg.Each category of interchangeable towed machinery also includes an "a" or "b" index, according to its design speed:- "a" for interchangeable towed machinery with a maximum design speed below or equal to 40 km/h,- "b" for interchangeable towed machinery with a maximum design speed above 40 km/h.Example: Sb2 is a category of interchangeable towed machinery for which the sum of the technically permissible masses per axle exceeds 3500 kg, and which is designed to be towed by a tractor in category T5.B. Definition of vehicle types1. Wheeled tractors:For the purposes of this Directive:"type" means tractors of the same category that do not differ in respect of at least the following essential aspects:- manufacturer;- manufacturer's type designation;- essential construction and design characteristics:- backbone chassis/chassis with side members/articulated chassis (obvious and fundamental differences),- engine (internal combustion/electric/hybrid),- axles (number);"variant" means tractors of the same type which do not differ in respect of at least the following aspects:- engine:- operating principle,- number and arrangement of cylinders,- power difference of no more than 30 % (the highest power being no more than 1,3 times the lowest power),- cylinder capacity difference of no more than 20 % (the highest figure being no more than 1,2 times the lowest figure);- powered axles (number, position, interconnection);- steered axles (number and position);- maximum laden mass differing by no more than 10 %;- transmission (type);- rollover protection structure;- braked axles (number);"version" of a variant means tractors which consist of a combination of items shown in the information package in accordance with Annex I.2. Track-laying tractors: idem wheeled tractors.3. Trailers:"Type" means trailers of the same category that do not differ in respect of at least the following essential aspects:- manufacturer;- manufacturer's type designation;- essential construction and design characteristics;- backbone chassis/chassis with side members/articulated chassis (obvious and fundamental differences);- axles (number);"variant" means trailers of the same type which do not differ in respect of at least the following aspects:- steering axles (number, position, interconnection);- maximum laden mass differing by no more than 10 %;- braked axles (number).4. Interchangeable towed machinery: idem trailers.CHAPTER BList of requirements for the purposes of vehicle EC type-approvalPart IList of separate directives>TABLE>Legend:X= applicable as is(X)= applicable in amended formSD= separate directive-= not applicableI= same as T according to the categoryPart II. AIn the following table, the separate directives relating to "motor vehicles" (in the latest version in force on the date of EC type-approval) may be applied in place of the corresponding separate directives relating to "agricultural and forestry tractors".>TABLE>Part II. BThe following regulations, taken from the Annex to the Revised 1958 Agreement and recognised in their latest versions by the Community in its capacity as a contracting party to the said Agreement on the date of EC type-approval according to the corresponding separate directive, may be applied in place of the corresponding separate directives on "agricultural tractors" and those on "motor vehicles" in the table of Part II.A.>TABLE>Part II. CCorrespondence with the OECD standardised codesThe test bulletins (complete) which conform to the OECD codes given below may be used in place of the test reports drawn up in compliance with the corresponding separate directives.>TABLE>SD: to be covered by a separate directiveAppendix 1PART IDEFINITION OF SPECIAL-PURPOSE VEHICLES AND LIST OF REQUIREMENTS FOR THE PURPOSES OF VEHICLE EC TYPE-APPROVALOwing to the need to operate in specific situations, the following special-purpose vehicles exist:1. T4 tractors1.1. T4.1 High-clearance tractorsTractors designed for working with high-growing crops, such as vines. They feature a raised chassis or section of chassis, enabling them to advance in parallel with the crop with left and right wheels on either side of one or more rows of the crop. They are intended for carrying or operating tools which may be fitted at the front, between the axles, at the rear or on a platform. When the tractor is in working position the ground clearance perpendicular to the crop rows exceeds 1000 mm. Where the height of the centre of gravity of the tractor(3) (measured in relation to the ground, using the tyres normally fitted) divided by the average minimum track of all of the axles exceeds 0,90, the maximum design speed must not exceed 30 km/h.1.2. T4.2 Extra-wide tractorsTractors characterised by their large dimensions, primarily intended for working large areas of farmland.1.3. T4.3 Low-clearance tractorsFour-wheel drive agricultural or forestry tractors whose interchangeable equipment is intended for agricultural or forestry use and which are characterised by a supporting frame, equipped with one or more power take-offs, having a technically permissible mass no greater than 10 tonnes, and for which the ratio of this mass to the maximum unladen mass in running order is less than 2,5. Moreover, the centre of gravity of these tractors(4) (measured in relation to the ground, using the tyres normally fitted) is less than 850 mm.2. Category C4C4.1: Tracked high-clearance tractors: defined by analogy with category T4.1.PART IIAPPLICABILITY OF THE SEPARATE DIRECTIVES TO SPECIAL-PURPOSE VEHICLES>TABLE>Legend:X= applicable as is(X)= applicable in amended formSD= requires separate directive-= not applicableAppendix 2PROCEDURES TO BE FOLLOWED DURING VEHICLE EC TYPE-APPROVAL1. In the case of an application made pursuant to Article 3 (in accordance with Annex I, model B), the EC type-approval authority shall:(a) check that the component EC type-approvals and EC type-approvals issued pursuant to the separate directives are applicable, and shall arrange for any tests and checks required by any of the separate directives not covered by such approvals to be carried out;(b) make sure, by reference to the documentation, that the vehicle specification(s) and data contained in Part I of the vehicle information document are included in the data in the information packages or the approval reports for the relevant separate directive approvals and, when an item number in Part I of the information document is not included in the information package for any of the separate directives, confirm that the relevant part or characteristic conforms to the particulars in the information folder;(c) carry out or arrange to have carried out, on a selected sample of vehicles from the type to be approved, inspections of vehicle parts and systems to verify that the vehicle(s) is/are built in accordance with the relevant data contained in the authenticated information package in respect of all separate directive approvals;(d) carry out or arrange to have carried out relevant installation checks in respect of separate technical units where applicable.2. The number of vehicles to be inspected for the purposes of paragraph 1(c) shall be sufficient to permit the proper examination of the various combinations to be approved in accordance with the following criteria:- engine- gearbox- powered axles (number, position, interconnection)- steered axles (number and position)- braked axles (number)- roll-over protection structure.3. In the case of an application made pursuant to Article 3 (in accordance with Annex I, model A), the EC type-approval authority shall:(a) arrange for the necessary tests and checks as required by each of the relevant separate directives;(b) verify that the vehicle conforms to the particulars in the information folder and that it meets the technical requirements of each of the relevant separate directives;(c) carry out or arrange to have carried out relevant installation checks in respect of separate technical units, where applicable.CHAPTER CVEHICLE EC TYPE-APPROVAL CERTIFICATESPECIMEN: (maximum format: A4 (210 mm Ã  297 mm) or a folder of A4 format)PART IPage 1EC type-approval authority stamp>TABLE>pursuant to Directive 2003/37/EC, as last amended by Directive .../.../ECEC type-approval number: ...Reason for extension: ...>TABLE>Page 2>TABLE>......(Place)(Date)...(Signature)Annexes: Information file (including Parts II and III (where appropriate) of the information document model B).Test resultsName(s) and specimen(s) of the signature of the person(s) authorised to sign the certificates of conformity, and a statement as to his/their function within the organisation.NB:If this model is used for EC type-approval pursuant to Articles 9 to 11 of Directive 2003/37/EC, it may not bear the heading "Vehicle EC type-approval certificate" except in the case referred to in Article 11 where the Commission has approved the report.Page 3Where incomplete or completed vehicles or variants are concerned, this EC type-approval is based on the EC type-approval(s) of incomplete vehicles referred to below:>TABLE>Where the EC type-approval covers one or more incomplete variants, a list of the variants which are complete or completed: ...List of requirements applying to types of type-approved incomplete vehicle or variants(Where appropriate, account being taken of the scope and most recent amendment of each of the separate directives referred to below).>TABLE>Page 4In the case of EC type-approval of a special-purpose vehicle, or of EC type-approval granted under Article 11 of Directive 2003/37/EC, a list of exemptions granted or special measures taken.>TABLE>PART IITEST RESULTS(to be completed by the EC type-approval authority and attached to the tractor EC type-approval certificate)1. Results of the sound-level tests (external)Number of base directive and most recent amendment applicable for EC type-approval. For a directive with two or more application phases, indicate which phase: ...>TABLE>2. Results of the exhaust emission testsNumber of base directive and most recent amendment applicable for EC type-approval. For a directive with two or more application phases, indicate which phase: ...Variant/version: ...a. Results>TABLE>b. Results(5)>TABLE>3. Driver-perceived sound levelNumber of base directive and most recent amendment applicable for EC type-approval. For a directive with two or more application phases, indicate which phase: ...>TABLE>Appendix 1NUMBERING SYSTEM FOR EC TYPE-APPROVAL CERTIFICATESEC type-approval certificates shall be numbered in accordance with the method described below.1. The approval number consists of four parts where complete vehicles are approved and of five parts where systems, components and separate technical units are approved, in accordance with the requirements set out below. Components and separate technical units should be marked in accordance with the relevant separate directives. In all cases the sections are to be separated by an asterisk.- Section 1: a lower-case letter "e" followed by the distinguishing number of the Member State which has granted the approval:1 for Germany; 2 for France; 3 for Italy; 4 for the Netherlands; 5 for Sweden; 6 for Belgium; 9 for Spain; 11 for the United Kingdom; 12 for Austria; 13 for Luxembourg; 17 for Finland; 18 for Denmark; 21 for Portugal; 23 for Greece; 24 for Ireland.- Section 2: number of the base Directive: ...- Section 3: number of the latest amending Directive that is applicable to the approval: ...In the case of vehicles approvals, this is the most recent directive that amends an (some) article(s) of Directive 2003/37/EC.In the case of approvals under separate directives, this is the most recent directive containing specific provisions to which the system, component or separate technical unit is to conform.Where a directive includes different dates of entry into force which refer to different technical standards a letter of the alphabet is to be added. This letter will identify the specific technical requirement on the basis of which approval has been granted.- Section 4: four-digit sequential number (with leading zeros as applicable) to denote the base approval number. The sequence shall start from 0001 for each base directive.- Section 5: two-digit sequential number (with leading zero if applicable) to denote the extension. The sequence shall start from 00 for each base approval number.2. Where a vehicle is approved, section 2 shall be omitted.3. Section 5 is to be omitted solely from the statutory plate(s).4. Example of a third system approval (that has so far received no extension) issued by France in respect of Directive 80/720/EEC: e 2*80/720*88/414*0003*00in the case of a directive involving two implementation stages, namely A and B.5. Example of a second extension to a fourth vehicle approval issued by the United Kingdom: e 11*97/54*0004*02in which case Directive 97/54/EC would be the most recent directive so far amending the Articles of the framework Directive.6. Example of the approval number stamped on the vehicles statutory plate(s): e 11*97/54*0004.(1) For reversible driver's position tractors (reversible seat and steering wheel), the closest axle to the driver to be considered must be the one fitted with the biggest diameter tyres.(2) In accordance with standard ISO 789-6: 1982.(3) in accordance with ISO standard 789-6:1982.(4) in accordance with ISO standard 789-6:1982.(5) If applicable.ANNEX IIIEC CERTIFICATE OF CONFORMITYPART ISpecimens(maximum format: A4 (210 mm Ã  297 mm) or a folder of A4 format)(The certificate must be drawn up using the manufacturer's letterhead and in such a way as to exclude any possibility of falsification. To that end it shall be printed on paper protected either by means of colour graphics or by means of a watermark corresponding to the manufacturer's identification mark.)EC CERTIFICATE OF CONFORMITYfor complete/completed vehicles(1)Page 1I, the undersigned: ...(Full name)hereby certify that the following vehicle:0.1. Make(s) (registered by the manufacturer): ...0.2. Type (specify any variants and versions): ...0.2.1. Trade name(s) (where appropriate): ...0.3. Means of identification of type, if marked on the vehicle: ...0.3.1. Manufacturer's plate (location and method of affixing): ...0.3.2. Chassis identification number (location): ...0.4. Category of vehicle: ...0.5. Name and address of manufacturer: ...0.6. Location of the statutory plates: ...Stage 1: Base vehicle:- Manufacturer: ...- EC type-approval number: ...- Date: ...Stage 2:- Manufacturer: ...- EC type-approval number: ...- Date: ...Page 2Vehicle identification number: ...Numeric or alphanumeric identification code: ...according to the type(s) of vehicle described in the approval(s) corresponds in every respect to the type described in- EC type-approval number: ...- Date: ...The vehicle may be registered permanently, without requiring any further approvals, for driving on the right/left(2).......(Place)(Date)......(Signature)(Position)Attachment: (only in the case of multi-stage vehicle types): certificates of conformity for each stage.Page 3A - Complete/completed tractors(3)1. General construction characteristics of the tractor1.1. Number of axles and wheels(4): ...of which:1.1.3. Powered axles: ...1.1.4. Braked axles: ...1.4. Reversible driving position: yes/no(5)1.6. Tractor designed for driving on the: right/left(6)2. Masses and dimensions2.1.1. Unladen mass(es) in running order:- maximum: ...- minimum: ...2.2.1. Maximum laden mass(es) of the tractor according to the tyre specification:2.2.2. Distribution of that mass (those masses) among the axles: ...2.2.3.1. Mass(es) and tyre(s):>TABLE>2.3. Ballast masses (total mass, material, number of components): ...2.4. Technically permissible towable masses:2.4.1. Drawbar trailer/interchangeable towed machinery: ... kg2.4.2. Semi-trailer/interchangeable towed machinery: ... kgPage 42.4.3. Centre-axle trailer/interchangeable towed machinery: ... kg2.4.4. Total technically permissible mass(es) of the tractor-trailer combination for each configuration of trailer braking: ... kg2.4.5. Maximum mass of the trailer/interchangeable towed machinery which may be towed: ... kg2.4.6. Position of coupling point2.4.6.1. Height of the coupling point above the ground:2.4.6.1.1. Maximum: ... mm2.4.6.1.2. Minimum: ... mm2.4.6.2. Distance from the vertical plane passing through the axis of the rear axle: ... mm2.5. Wheelbase: ... mm(7)2.6. Minimum and maximum track: .../... mm(8)2.7.1. Length: ... mm(9)2.7.2. Width: ... mm(10)2.7.3. Height: ... mm(11)3. Engine3.1.1. Make: ...3.1.3. Means of identification of type, location and method of affixing: ...3.1.6. Operating principle:- spark/compression ignition(12): ...- direct/indirect injection(13): ...- wo/four-stroke(14): ...3.1.7. Fuel:diesel/petrol/LPG/other(15)3.2.1.2. Type: ...EC type-approval number: ...3.2.1.6. Number of cylinders: ...3.2.1.7. Cylinder capacity: ... cm33.6. Nominal engine power: ... kw at ... min-1(16)3.6.1. Optional: power at the power take-off ... kW(17) at ... min-1 (rated speed PTO) (in accordance with OECD Codes 1 or 2 or ISO 789-1: 1990)Page 54. Transmission4.5. GearboxNumber of ratios:- front: ...- rear: ...4.7. Calculated maximum design speed: ... km/h4.7.1. Measured maximum speed: ... km/h7. Steering7.1. Steering category: manual/power/servo steering(18)8. Braking (brief description of the braking system): ...8.11.4.1. Overpressure at coupling: (single-line): ... kPa8.11.4.2. Overpressure at coupling: (two-line): ... kPa10. Roll-over protective structures, weather protection, seat, load platforms.10.1. Frame/cab(19)- Make(s):- EC type-approval mark(s):10.1.3. Roll-over hoop:- front/rear(20)- fold-down/fixed(21)- Make(s):- EC type-approval mark(s):10.3.2. Passenger seat(s):Number: ...Page 610.4. Load platform:10.4.1. Dimensions: ... mm10.4.3. Technically permissible load: ... kg11. Lighting and light-signalling devices11.2. Optional devices ...12. Miscellaneous12.2. Mechanical coupling between the tractor and the trailer:12.2.1. Type(s):12.2.2. Make(s):12.2.3. EC type-approval mark(s):12.2.4. Maximum horizontal load (kg)Maximum vertical load (kg) (where appropriate)12.3. Hydraulic lift - three-point coupling: yes/no(22)13. Exterior sound levelNumber of base directive and most recent amendment applicable for EC type-approval. For a directive with two or more application phases, indicate which phase: ...13.1. stationary: ... dB(A)13.2. moving: ... dB(A)14. Driver-perceived sound level(23)Number of base directive and most recent amendment applicable for EC type-approval. For a directive with two or more application phases, indicate which phase: ... dB(A)15. Exhaust emissions(24)Number of base directive and most recent amendment applicable for EC type-approval. For a directive with two or more application phases, indicate which phase: ...15.1. Results of tests>TABLE>Page 715.2. Results of tests(25)>TABLE>16. Fiscal horsepower(s) or class(es)>TABLE>17. Comments(26) ...Page 3B - Agricultural or forestry trailers - complete / completed(27)1. General construction characteristics of the trailer1.1. Number of axles and wheels: ...of which:1.1.4. Braked axles: ...2. Masses and dimensions2.1.1. Unladen mass(es) in running order:- maximum: ...- minimum: ...2.2.1. Technically permissible maximum laden mass(es) of the trailer according to the tyre specification: ...2.2.2. Distribution of this (these) mass(es) among the axles and, in the case of a semi-trailer or a centre-axle trailer, the load on the coupling point: ...2.2.3.1. Mass(es) and tyre(s):>TABLE>2.4.6. Position of coupling point2.4.6.1. Height of the coupling point above the ground:2.4.6.1.1. Maximum: ... mm2.4.6.1.2. Minimum: ... mmPage 42.4.6.2. Distance from the vertical plane passing through the axis of the rear axle: ... mm2.5. Wheelbase: ... mm(28)2.5.1.2. Distance between the coupling pin and the rear of the semi-trailer: ... mm2.6. Minimum and maximum track: .../... mm(29)2.7.2.1. Length(30): ... mm2.7.2.1.1. Length of the loading area: ... mm2.7.2.2. Width(31): ... mm8. Braking (brief description of the braking system): ...unbraked/independent braking system/inertia brakes/assisted braking(32)8.11.4.1. Overpressure at coupling: (single-line): ... kPa8.11.4.2. Overpressure at coupling: (two-line): ... kPa11. Lighting and light-signalling devices11.2. Additional optional devices: ...12. Miscellaneous12.2. Mechanical coupling between the tractor and the trailer:12.2.1. Type(s):12.2.2. Make(s):12.2.3. EC type-approval mark(s):12.2.4. Maximum horizontal load (kg)Maximum vertical load (kg) (where appropriate)Page 516. Fiscal horsepower(s) or class(es) (if applicable)>TABLE>17. Comments(33) ...Page 3C - Interchangeable towed machinery - complete/completed(34)1. General construction characteristics of the interchangeable towed machinery1.1. Number of axles and wheels: ...of which:1.1.4. Braked axles: ...2. Masses and dimensions2.1.1. Unladen mass(es) in running order:- maximum: ...- minimum: ...2.2.1. Maximum laden mass(es) of the interchangeable towed machinery according to the tyre specification: ...2.2.2. Distribution of that mass (those masses) among the axles: ...2.2.3.1. Mass(es) and tyre(s):>TABLE>2.4.6. Position of coupling point2.4.6.1. Height of the coupling point above the ground:2.4.6.1.1. Maximum: ... mm2.4.6.1.2. Minimum: ... mmPage 42.4.6.2. Distance from the vertical plane passing through the axis of the rear axle: ... mm2.5. Wheelbase: ... mm(35)2.6. Minimum and maximum track: .../... mm(36)2.7.1. Length(37): ... mm2.7.2. Width(38): ... mm2.7.3. Height(39): ... mm8. Braking (brief description of the braking system): ...unbraked/independent braking system/inertia brakes/assisted braking(40)8.11.4.1. Overpressure at coupling: (single-line): ... kPa8.11.4.2. Overpressure at coupling: (two-line): ... kPa10. Roll-over protective structures, weather protection, seat, load platforms10.4. Load platform:10.4.1. Dimensions: ... mm10.4.3. Technically permissible load: ... kg11. Lighting and light-signalling devices11.2. Additional optional devices: ...12. Miscellaneous12.2. Mechanical coupling between the tractor and the interchangeable towed machinery:12.2.1. Type(s):12.2.2. Make(s):12.2.3. EC type-approval mark(s):12.2.4. Maximum horizontal load (kg)Maximum vertical load (kg) (where appropriate)Page 516. Fiscal horsepower(s) or class(es) (if applicable)>TABLE>17. Comments(41) ...PART IISpecimens(maximum format: A4 (210 mm Ã  297 mm) or a folder of A4 format)(The certificate must be drawn up using the manufacturer's letterhead and in such a way as to exclude any possibility of falsification. To that end it shall be printed on paper protected either by means of colour graphics or by means of a watermark corresponding to the manufacturer's identification mark.)EC CERTIFICATE OF CONFORMITYfor incomplete vehiclesPage 1I, the undersigned, ...(Full name)hereby certify that the following vehicle:0.1. Make(s) (name of manufacturer): ...0.2. Type (specify any variants and versions): ...0.2.1. Trade name(s) (where appropriate): ...0.3. Location of and method of affixing statutory plates and inscriptions (photographs or drawings):0.3.1. Manufacturer's plate (location and method of affixing): ...0.3.2. Chassis identification number (location): ...0.4. Category of vehicle: ...0.5. Name and address of manufacturer of base vehicle: ...Name and address of manufacturer having carried out the final stage of manufacture of the vehicle(42): ...0.6. Location of the statutory plates:Vehicle identification number: ...Numeric or alphanumeric identification code: ...according to the type(s) of vehicle described in the approval(s)(43)Stage 1: Base vehicle:- Manufacturer: ...- EC type-approval number: ...- Date: ...Page 2Stage 2:- Manufacturer: ...- EC type-approval number: ...- Date: ...corresponds in every respect to the incomplete type described inEC type-approval number: ...Date: ...The vehicle may not be registered permanently without obtaining further approvals for driving on the right/left(44).......(Place)(Date)......(Signature)(Position)Attachment: certificates of conformity for each stage.Page 3A - Agricultural or forestry trailers - incomplete1. General construction characteristics of the trailer1.1. Number of axles and wheels: ...of which: ...1.1.4. Braked axles: ...2. Masses and dimensions2.1.1. Mass(es) of the bare chassis:- maximum: ...- minimum: ...2.2.1. Technically permissible maximum laden mass(es) of the trailer according to the tyre specification: ...2.2.2. Distribution of this (these) mass(es) among the axles and, in the case of a semi-trailer or a centre-axle trailer, the load on the coupling point: ...2.2.3.1. Mass(es) and tyre(s):>TABLE>2.4.6. Position of coupling point2.4.6.1. Height of the coupling point above the ground:2.4.6.1.1. Maximum: ... mm2.4.6.1.2. Minimum: ... mmPage 42.4.6.2. Distance from the vertical plane passing through the axis of the rear axle: ... mm2.5. Wheelbase: ... mm(45)2.5.1.2. Distance between the centre of coupling device and the rear of the semi-trailer: ... mm2.6. Minimum and maximum track: .../... mm(46)2.7.1.1. Length(47): ... mm2.7.1.1.1. Maximum permissible length for the completed trailer: ... mm2.7.1.2. Width(48): ... mm2.7.1.2.1. Maximum permissible width for the completed trailer: ... mm2.7.1.7. Extreme permissible positions of the centre of gravity for the completed trailer: ... mm8. Braking (brief description of the braking system):unbraked/independent braking system/inertia brakes/assisted braking(49)8.11.4.1. Overpressure at coupling: (single-line): ... kPa8.11.4.2. Overpressure at coupling: (two-line): ... kPa11. Lighting and light-signalling devices11.2. Additional optional devices: ...12. Miscellaneous12.2. Mechanical coupling between the tractor and the trailer:12.2.1. Type(s):12.2.2. Make(s):12.2.3. EC type-approval mark(s):12.2.4. Maximum horizontal load (kg)Maximum vertical load (kg) (where appropriate)Page 516. Fiscal horsepower(s) or class(es) (if applicable)>TABLE>17. Comments(50) ...Page 3B - Interchangeable towed machinery - incomplete1. General construction characteristics of the interchangeable towed machinery1.1. Number of axles and wheels: ...of which:1.1.4. Braked axles: ...2. Masses and dimensions2.1.1. Mass(es) of the bare chassis:- maximum: ...- minimum: ...2.2.1. Technically permissible maximum laden mass(es) of interchangeable towed machinery according to the tyre specification: ...2.2.2. Distribution of this (these) mass(es) among the axles and, in the case of a semi-trailed or centre-axle vehicle, the load on the coupling point: ...2.2.3.1. Mass(es) and tyre(s):>TABLE>2.4.6. Position of coupling point:2.4.6.1. Height of the coupling point above the ground:2.4.6.1.1. Maximum: ... mm2.4.6.1.2. Minimum: ... mmPage 42.4.6.2. Distance from the vertical plane passing through the axis of the rear axle: ... mm2.5. Wheelbase: ... mm(51)2.5.1.2. Distance between the centre of coupling device and the rear of the semi-trailed vehicle: ... mm2.6. Minimum and maximum track: .../... mm(52)2.7.1.1. Length(53): ... mm2.7.1.1.1. Maximum permissible length for the completed vehicle: ... mm2.7.1.2. Width(54): ... mm2.7.1.2.1. Maximum permissible width for the completed vehicle: ... mm2.7.1.7. Extreme permissible positions of the centre of gravity for the completed vehicle: ... mm8. Braking (brief description of the braking system):unbraked/independent braking system/inertia brakes/assisted braking(55)8.11.4.1. Overpressure at coupling: (single-line): ... kPa8.11.4.2. Overpressure at coupling: (two-line): ... kPa11. Lighting and light-signalling devices11.2. Additional optional devices: ...12. Miscellaneous12.2. Mechanical coupling between the tractor and the vehicle:12.2.1. Type(s):12.2.2. Make(s):12.2.3. EC type-approval mark(s):12.2.4. Maximum horizontal load (kg)Maximum vertical load (kg) (where appropriate)Page 516. Fiscal horsepower(s) or class(es) (if applicable)>TABLE>17. Comments(56): ...(1) Delete whichever does not apply.(2) Delete whichever does not apply.(3) Delete whichever does not apply.(4) Delete whichever does not apply.(5) Delete whichever does not apply.(6) Delete whichever does not apply.(7) State the minimum values.(8) State the minimum values.(9) State the minimum values.(10) State the minimum values.(11) State the minimum values.(12) Delete whichever does not apply.(13) Delete whichever does not apply.(14) Delete whichever does not apply.(15) Delete whichever does not apply.(16) State the test method used.(17) State the test method used.(18) Delete whichever does not apply.(19):Delete whichever does not apply.(20) Delete whichever does not apply.(21) Delete whichever does not apply.(22) Delete whichever does not apply.(23) State the test method used.(24) State the minimum values.(25) If applicable.(26) Inter alia, any information required with regard to the various optional areas or values and mutually dependent relationships (where appropriate, in the form of a table).(27) Delete whichever does not apply.(28) State the minimum values.(29) State the minimum values.(30) State the minimum values.(31) State the minimum values.(32) Delete whichever does not apply.(33) Inter alia, any information required with regard to the various optional areas or values and mutually dependent relationships (where appropriate, in the form of a table).(34) Delete whichever does not apply.(35) State the minimum values.(36) State the minimum values.(37) State the minimum values.(38) State the minimum values.(39) State the minimum values.(40) Delete whichever does not apply.(41) Inter alia, any information required with regard to the various optional areas or values and mutually dependent relationships (where appropriate, in the form of a table).(42) Delete whichever does not apply.(43) Delete whichever does not apply.(44) Delete whichever does not apply.(45) State the minimum values.(46) State the minimum values.(47) State the minimum values.(48) State the minimum values.(49) Delete whichever does not apply.(50) Inter alia, any information required with regard to the various optional areas or values and mutually dependent relationships (where appropriate, in the form of a table).(51) State the minimum values.(52) State the minimum values.(53) State the minimum values.(54) State the minimum values.(55) Delete whichever does not apply.(56) Inter alia, any information required with regard to the various optional areas or values and mutually dependent relationships (where appropriate, in the form of a table).ANNEX IVPROCEDURES TO ENSURE CONFORMITY OF PRODUCTION1. INITIAL ASSESSMENT1.1. Before granting EC type-approval, the EC type-approval authority in a Member State shall verify the existence of satisfactory arrangements and procedures for ensuring effective checking that components, systems, separate technical units or vehicles in production conform to the approved type.1.2. The requirement in point 1.1 must be verified to the satisfaction of the authority granting EC type-approval. This verification may be carried out on behalf of the authority granting EC type-approval by the EC type-approval authority in another Member State. In this case, the latter authority shall prepare a statement of compliance outlining the areas and production facilities it considers to be relevant to the product(s) to be type-approved.1.3. The EC type-approval authority shall accept the manufacturer's certification to harmonised standard EN ISO 9001:2000 with the permissible exclusion of the requirements related to the concepts of design and development, point 7.3 "Customer satisfaction and continual improvement" (the scope of which covers the product(s) to be type-approved) or an equivalent accreditation standard as satisfying the requirements of paragraph 1.1. The manufacturer shall provide details of the registration and undertake to inform the approval authorities of any amendments to its validity or scope.1.4. On receiving a request from the authority of another Member State, the EC type-approval authority shall forthwith send the statement of compliance referred to in paragraph 1.2 or advise that it is not in a position to provide such a statement.2. CONFORMITY OF PRODUCTION2.1. Every vehicle, system, component or separate technical unit type-approved pursuant to this Directive or a separate directive must be so manufactured as to conform to the type approved by meeting the requirements of this Directive or of a separate directive appearing in the exhaustive list set out in Annex II, Chapter B.2.2. When granting EC type-approval, the EC type-approval authority in a Member State shall verify the existence of adequate arrangements and documented control plans, to be agreed with the manufacturer for each EC type-approval, for the carrying-out at specified intervals of the tests or associated checks that are needed to verify continued conformity to the approved type, including, where applicable, tests required by the separate directives.2.3. The holder of the EC type-approval must, in particular:2.3.1. ensure the existence of procedures for effectively monitoring that products (vehicles, systems, components or separate technical units) conform to the EC type-approval;2.3.2. have access to the testing equipment necessary for checking conformity to each approved type;2.3.3. ensure that test results are recorded and that the attachments remain available for a period to be determined in agreement with the EC type-approval authority; this period shall not be greater than 10 years;2.3.4. analyse the results of each type of test in order to verify and ensure the stability of the product characteristics, subject to the tolerances inherent in industrial production;2.3.5. ensure that for each type of product at least the checks prescribed in this Directive and the tests prescribed in the applicable separate directives appearing in the exhaustive list set out in Annex II are carried out;2.3.6. ensure that if any set of samples or test pieces is found not to conform at the end of the test in question, further samples are taken and the tests are repeated. All necessary steps shall be taken to restore conformity of the corresponding production.2.3.7. In the case of EC vehicle type-approval, the checks referred to in point 2.3.5 shall be restricted to those verifying compliance with the specifications set out in the EC type-approval.2.4. The authority which granted EC type-approval may at any time verify the conformity control methods applied in each production facility. The normal frequency of these verifications shall be in line with the arrangements (if any) accepted under paragraph 1.2 or 1.3 of this Annex and ensure that the relevant checks are reviewed over a period appropriate to the confidence required by the competent authority.2.4.1. At every inspection, the test records and production records shall be made available to the visiting inspector.2.4.2. Where the nature of the test so permits, the inspector may select samples at random to be tested in the manufacturer's laboratory (or in the laboratories of the testing body where a separate directive so provides). The minimum number of samples may be determined according to the results of the manufacturer's own verification.2.4.3. Where the level of monitoring is unsatisfactory, or where it seems necessary to verify the validity of the tests carried out under point 2.4.2, the inspector shall select samples to be sent to the testing body which conducted the EC type-approval tests.2.4.4. The EC type-approval authority may carry out any check or test required by this Directive or in the relevant separate directives appearing in the exhaustive list set out in Annex II, Chapter B.2.4.5. Where unsatisfactory results are found during an inspection, the EC type-approval authority shall ensure that all necessary steps are taken to restore conformity of production as rapidly as possible.ANNEX VA - SMALL SERIES LIMITS>TABLE>B - LIMITS FOR END-OF-SERIES VEHICLESThe maximum number of vehicles of one or several types entering service in each Member State, in accordance with the procedure provided for in Article 10, must not exceed 10 % of the number of vehicles of all the types concerned which entered service in the two preceding years in the Member State in question; however, it may not be less than 20.Vehicles entering service in accordance with this procedure shall be identified by a specific reference on the certificate of conformity.ANNEX VILIST OF EC TYPE-APPROVALS ISSUED UNDER SEPARATE DIRECTIVESEC type-approval authority stampList number: ...Covering the period ... to ...The following information shall be provided in respect of each EC type-approval granted, refused or withdrawn during the abovementioned period:Manufacturer: ...EC type-approval number: ...Make: ...Type: ...Date of issue: ...First date of issue (in the case of extensions): ...ANNEX VIIPROCEDURES TO BE FOLLOWED DURING MULTI-STAGE EC TYPE-APPROVAL1. GENERAL1.1. The satisfactory operation of the multi-stage EC type-approval process requires concerted action by all the manufacturers concerned. To this end, before granting an initial or subsequent stage EC type-approval, the EC type-approval authority shall ensure that the relevant manufacturers have made suitable arrangements for the supply and interchange of documents and information such that the completed vehicle meets the technical requirements of all the relevant separate directives as set out in Annex II, Chapter B.Such information must include details of relevant system, component and separate-technical-unit EC type-approvals and of vehicle parts which form part of the incomplete vehicle but are not yet type-approved.1.2. EC type-approvals in accordance with this Annex are granted on the basis of the current state of completion of the vehicle type and incorporate all EC type-approvals granted at the previous stage.1.3. Each manufacturer in a multi-stage EC type-approval process shall be responsible for the EC type-approval and conformity of production of all systems, components and separate technical units manufactured by him or added by him to the previously built stage. He shall not be responsible for aspects which have been type-approved in an earlier stage unless he modifies vehicle parts to such an extent that the previously granted EC type-approval becomes invalid.2. PROCEDURESIn the case of an application made in accordance with Article 4(2), the EC type-approval authorities must:(a) verify that all relevant separate-directive approvals can be applied to the appropriate standard in the separate directive;(b) ensure that all the relevant data, taking account of the state of completion of the vehicle, are included in the information folder;(c) by reference to the documentation make sure that the vehicle specification(s) and data contained in Part I of the information folder are included in the data in the information packages or the EC type-approval certificates issued under the relevant separate directives and, in the case of a completed vehicle, where an item number in Part I of the information folder is not included in the information package of any of the separate directives, confirm that the relevant part or characteristic conforms to the particulars in the information folder;(d) on a sample of vehicles from the type to be approved, carry out inspections of vehicle parts and systems to verify that the vehicle(s) is/are built in accordance with the relevant data contained in the information package that has been authenticated in respect of all relevant separate-directive approvals, or arrange for such inspections to be carried out;(e) where appropriate, carry out checks on the installation of the separate technical units, or arrange for such checks to be carried out.3. NUMBER OF VEHICLES TO BE INSPECTEDThe number of vehicles to be inspected for the purposes of paragraph 2(d) shall be sufficient to permit proper monitoring of the various combinations to be type-approved on the basis of the state of completion of the vehicle and the following criteria:- engine- gearbox- powered axles (number, position, interconnection)- steered axles (number and position)- braked axles (number)- roll-over protection structure.4. IDENTIFICATION OF THE VEHICLEAt the second and subsequent stages, each manufacturer shall affix to the vehicle a plate, in addition to the statutory plate required by Council Directive 89/173/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to certain components and characteristics of wheeled agricultural or forestry tractors(1).This plate must be firmly attached, in a conspicuous and readily accessible position on a part not subject to replacement in use. It must show clearly and indelibly the following information in the order listed:- manufacturer's name,- sections 1, 3 and 4 of the EC type-approval number,- stage of EC type-approval,- vehicle serial number,- maximum permitted laden mass of the vehicle,- maximum towable mass,- maximum permissible laden mass of the combination (where the vehicle is permitted to tow a trailer)(2),- maximum permissible mass on each axle, listed in order from front to rear(3),- maximum permissible vertical load on the coupling point(4).(1) OJ L 67, 10.3.1989, p. 1. Directive as last amended by Commission Directive 2000/1/EC (OJ L 21, 26.1.2000, p. 16).(2) Only where the value has changed during the current stage of EC type-approval.(3) Only where the value has changed during the current stage of EC type-approval.(4) Only where the value has changed during the current stage of EC type-approval.ANNEX VIIICORRELATION TABLE>TABLE>